DETAILED ACTION   

Claim Objections
1.	Claims 1, 3 – 5, 10, 12 are objected to because of the following informalities:
             In claims 1, 10, 12, lines 12 - 14, “the first metal oxide film includes a first source/drain region,
a second source/drain region, and a first channel region located between the first source/ drain region and the second source/ drain region” is unclear as to whether it is being referred to “the first metal oxide film includes a first source region, a second drain region, and a first channel region located between the first source region and the second drain region” because the expression “source/drain region” renders the claim alternative.
In claims 1, 10, 12, lines 15 - 21, “the second metal oxide film includes a third source/drain region, a fourth source/drain region, and a second channel region located between the third source/ drain region and the fourth source/drain region, wherein a first electrode of the storage capacitor includes a part of the bottom gate electrode, wherein the second source/drain region is in contact with the bottom gate electrode in a contact hole in the bottom gate insulating layer” is unclear as to whether it is being referred to “the second metal oxide film includes a third source region, a fourth drain region, and a second channel region located between the third source region and the fourth drain region, wherein a first electrode of the storage capacitor includes a part of the bottom gate electrode, wherein the second drain region is in contact with the bottom gate electrode in a contact hole in the bottom gate insulating layer” because the expression “source/drain region” renders the claim alternative.


In claim 3, lines 7, 8, “the top gate electrode and the connected source/drain region have the same potential” is unclear as to whether it is being referred to “the top gate electrode and either the third source region or the fourth drain region have a same potential” because “the connected source/drain” and “the same potential” lack of antecedent basis.
          In claim 4, line 3, “the same layer” should be changed to “a same layer” because “the same layer” lack of antecedent basis.
In claim 4, line 6, “the same layer” should be changed to “a same layer” because “the same layer” lack of antecedent basis.
In claim 4, lines 8 - 10, “a part of the top gate electrode of the second oxide semiconductor thin-film transistor, the part being located over and in contact with the insulating film” should be changed to “a part of the top gate electrode of the second oxide semiconductor thin-film transistor being located over and in contact with the insulating film” in order to clarify “the part” to be “a part of the top gate electrode of the second oxide semiconductor thin-film transistor”
In claim 5, line 3, “the same layer” should be changed to “a same layer” because “the same layer” lack of antecedent basis.
In claim 5, lines 6 - 8, “a part of the top gate electrode of the second oxide semiconductor thin-film transistor, the part being located over and in contact with the insulating film” should be changed to “a part of the top gate electrode of the second oxide semiconductor thin-film transistor being located over and in contact with the insulating film” in order to clarify “the part” to be “a part of the top gate electrode of the second oxide semiconductor thin-film transistor”

Appropriate correction is required.

Allowable Subject Matter

2.	Claims 1 - 12 would be allowable if rewritten to overcome the objection, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 1 - 12 are allowable over the prior art of record, because none of these references disclose or can be combined to yield the claimed invention such as a first electrode of the storage capacitor includes a part of the bottom gate electrode, wherein the second source/drain region is in contact with the bottom gate electrode in a contact hole in the bottom gate insulating layer, and wherein capacitance per unit area of the bottom gate insulating film is smaller than capacitance per unit area of the top gate insulating film as recited in claim 1, a first electrode of the storage capacitor includes a part of the bottom gate electrode, wherein the second source/drain region is in contact with the bottom gate electrode in a contact hole in the bottom gate insulating layer, and wherein each of the first channel region and the second channel region consists of a lower layer having a lower electron mobility and an upper layer having a higher electron mobility as recited in claim 10, a first electrode of the storage capacitor includes a part of the bottom gate electrode, wherein the second source/drain region is in contact with the bottom gate electrode in a contact hole in the bottom gate insulating layer, and wherein each of the first channel region and the second channel region consists of a lower layer and an upper layer having different composition rations or different constituent elements from each other as recited in claim 12.


Choi et al. (10,741,126) discloses a thin-film device comprising: a first semiconductor thin-film transistor including a top gate electrode (114), a first semiconductor film (119), and a top gate insulating film (109) located between the top gate electrode and the first metal oxide film; a second semiconductor thin-film transistor including a bottom gate electrode (111), a second semiconductor film (129), and a bottom gate insulating film (104) located between the bottom gate electrode (111) and the second film (129) etc…



    PNG
    media_image1.png
    293
    601
    media_image1.png
    Greyscale



Conclusion
4.	This application is in condition for allowance except for the following formal matters set forth above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 1935 C.D. 11, 453 O.G. 213.
TWO MONTHS from the mailing date of this letter.
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN N. TRAN whose telephone number is (571) 272-1923.  The examiner can normally be reached on 8:30-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on (571) 272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAN N TRAN/
Primary Examiner, Art Unit 2826